This appeal is from a final decree refusing specific performance of a written contract to convey lands in Manatee County. The matter of decreeing specific performance is one in the discretion of the chancellor and his decision will not be disturbed unless shown to be arbitrary or contrary to law.
The contract was not signed by the wives of appellees so performance would be subject to their rights in the premises. The chancellor found that the plaintiff had an adequate remedy at law and that on the whole showing made, the case was not a proper one for specific performance. The evidence has been examined and amply supports this conclusion.
  The judgment of the chancellor is accordingly affirmed. *Page 230
TERRELL, C. J., BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.
Justice WHITFIELD not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.